DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Michael Abramson on 1/12/2021.
The application has been amended as follows: 
Claim 1: line 6: “patient” after “an encounter participant” has been deleted.
Claim 8: line 7: “patient” after “an encounter participant” has been deleted.
Claim 15: line 6: “patient” after “an encounter participant” has been deleted.
The following is an examiner’s statement of reasons for allowance:
Claim 1, when considered as a whole, is allowable over prior art of record. Specifically, prior art of record fails to clearly teach or render obvious the combination of following limitations: 
at least the portion of the temporally-aligned encounter recording selected by the user is one of the pre-visit portion of the patient encounter obtained by the virtual assistant and the post-visit portion of the patient encounter obtained by the virtual assistant; and
rendering, visually, only the user selection of at least the portion of the temporally-aligned encounter recording selected by the user to include an indication of each of the portions of the audio encounter information during which the encounter participant of the patient encounter speaks in the pre-visit portion of the patient encounter when the pre-visit portion of the patient encounter is 
Claims 8 and 15 are allowable over prior art of record for the same reason as discussed in claim 1 above.
Claims 3-5, 10-12, and 17-19 are allowable over prior art of record at least by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG Q DANG/Primary Examiner, Art Unit 2484